Citation Nr: 0415801	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-14 773	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision in the RO which denied a compensable rating for 
right ear hearing loss.

In December 2003, the veteran appeared at a Travel Board 
hearing before the undersigned Veterans Law Judge.  During 
the hearing the veteran raised a claim of service connection 
for an ear disorder separate from his right ear hearing loss.  
He also raised a claim for an earlier effective date for the 
grant of service connection for right ear hearing loss and 
tinnitus.  A review of the record shows that service 
connection for right ear hearing loss and tinnitus was 
granted effective from December 31, 1981.  The additional 
issues raised by the veteran at the December 2003 Travel 
Board hearing have not been developed or adjudicated for 
appellate review.  The issues are therefore referred to the 
RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will provide further 
notification if further action is required on the part of the 
appellant.


REMAND

The veteran contends that a compensable rating is warranted 
for right ear hearing loss.  During his December 2003 Travel 
Board hearing, he testified that he had no hearing in his 
right ear.  He last underwent audiological examinations in 
2002.  The results of these examinations failed to 
demonstrate a total lack of hearing in the right ear.  Given 
the veteran's contention that he now has no hearing in the 
right ear, the RO should schedule him for an audiological 
examination to determine the current severity of his right 
ear hearing loss.


In addition to the foregoing, the Board notes that, in 
January 2002, the veteran was given a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter.  The notice 
letter is inadequate in the instant case, as it discusses the 
evidence needed to substantiate a claim of service connection 
rather than what evidence is needed to substantiate the 
veteran's claim for an increased rating.  The veteran should 
be provided a letter which fully addresses the notice 
requirements as set forth in 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003) pertaining to the claim 
for an increased rating for right ear hearing loss.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  With respect to the claim for an 
increased rating for right ear hearing 
loss, the RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA its 
implementing regulations, and subsequent 
interpretive authority.  Such notice should 
advise the appellant of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide and 
what evidence VA will attempt to obtain.  
In the letter, the veteran should also be 
told to provide any evidence in his 
possession that pertains to his claim.

2.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by him 
for right ear hearing loss from 2001 to the 
present.  Thereafter, contact the medical 
providers and obtain copies of all related 
medical records that are not already of 
record.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the severity of his right ear 
hearing loss.  All necessary tests should 
be accomplished, including audiometric 
studies and speech reception thresholds.  
All clinical findings must be reported in 
detail.  In addition, the audiologist 
should numerically interpret, in a 
memorandum accompanying the examination, 
the pure tone thresholds from the 
February 2002 audiometric graph. 

4.  After the actions requested above have 
been completed, the RO should again review 
the record considering all of the evidence 
of record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


